Exhibit 10.2


PHILIP MORRIS INTERNATIONAL INC.
2012 PERFORMANCE INCENTIVE PLAN


PERFORMANCE SHARE UNIT AGREEMENT
FOR PHILIP MORRIS INTERNATIONAL INC. COMMON STOCK
(February 2, 2017)


Performance Period: January 1, 2017 to December 31, 2019


PHILIP MORRIS INTERNATIONAL INC. (the “Company”), a Virginia corporation, hereby
grants to the employee identified in the Award Statement (the “Employee”) under
the Philip Morris International Inc. 2012 Performance Incentive Plan (the
“Plan”), a Performance Share Unit Award (the “Award”) dated February 2, 2017
(the “Award Date”) representing a right to receive shares of the Common Stock of
the Company (the “Common Stock”) set forth in the Award Statement (the “PSUs”),
all in accordance with and subject to the following terms and conditions:


1.
Normal Vesting.



(a)    Subject to Section 1(b) below, a number of PSUs shall become vested on
the Vesting Date set forth in the Award Statement (the “Vesting Date”), provided
that the Employee remains an employee of the PMI Group during the entire period
commencing on the Award Date and ending on the Vesting Date, and that the
Employee has complied with all applicable provisions of HSR.


(b)    The actual number of PSUs that become vested on the Vesting Date is equal
to a percentage of the target number of PSUs (the “Performance Percentage”),
which percentage is determined based on the performance achieved during the
applicable performance period, as shown on the Award Statement and as determined
by the Compensation Committee. The minimum percentage of PSUs that can vest is
zero, while the maximum is twice the targeted number. Notwithstanding the
foregoing, if the date on which the Compensation Committee certifies the
Performance Percentage is after the Vesting Date, then the actual number of PSUs
that become vested shall not be determined until such later date of
certification, and such later date of certification shall be treated as the
Vesting Date for purposes of cash payments with respect to dividends and the
timing of payment of the PSUs pursuant to Sections 3 and 7. The Compensation
Committee shall certify the Performance Percentage no later than December 1 of
the year in which the Vesting Date occurs.


2.    Termination of Employment Before Vesting Date. In the event of the
termination of the Employee’s employment with the PMI Group prior to the Vesting
Date due to (a) Normal Retirement, or (b) early retirement or termination of
employment (other than for cause), in either case by mutual agreement and after
the Employee has attained age 58, then the requirement that the Employee remain
an employee of the PMI Group through the Vesting Date shall be deemed satisfied,
and the number of PSUs that become vested shall be determined based on the
Performance Percentage as certified by the Compensation Committee in accordance
with Section 1. In the event of the termination of the Employee’s employment
with the PMI Group prior to the Vesting Date due to death or Disability, then
the requirement that the Employee remain an employee of the PMI Group through
the Vesting Date shall be deemed satisfied, and the number of PSUs that become
vested shall be equal to the target number of PSUs set forth on the Award
Statement.


















1

--------------------------------------------------------------------------------





Subject to the provisions of section 6(a) of the Plan, if the Employee’s
employment with the PMI Group is terminated prior to the Vesting Date for any
reason not specified in the preceding paragraph, the Employee shall forfeit all
rights to the PSUs. Notwithstanding the foregoing and except as provided in
section 6(a) of the Plan, upon the termination of an Employee’s employment with
the PMI Group, the Compensation Committee may, in its sole discretion, treat the
requirement that the Employee remain an employee of the PMI Group through the
Vesting Date as deemed satisfied with respect to some or all of the PSUs, and in
such case the number of PSUs that become vested shall be determined based on the
Performance Percentage as certified by the Compensation Committee in accordance
with Section 1 multiplied by the target number of PSUs for which the
Compensation Committee treats the continued employment requirement as deemed
satisfied.


If the requirement that the Employee remain an employee of the PMI Group through
the Vesting Date is deemed satisfied under this Section 2 for any reason other
than the Employee’s death or Disability, but the Employee dies before the
Compensation Committee’s certification of the Performance Percentage, then the
number of PSUs that become vested shall be equal to the target number of PSUs
for which the continued employment requirement is deemed satisfied under this
Section 2.


3.    Voting and Dividend Rights. The Employee does not have the right to vote
the PSUs or receive dividends prior to the date, if any, PSUs become vested and
Common Stock becomes issuable to the Employee pursuant to the terms hereof.
However, unless otherwise determined by the Compensation Committee, the Employee
shall be credited with cash amounts equal to the dividends paid from the date
the Award is granted through the date of payment under Section 7 with respect to
shares of Common Stock that become issuable as of the Vesting Date, with such
cash credits calculated without interest and paid, less applicable tax
withholdings, in accordance with this Agreement.


4.    Transfer Restrictions. The Award and the PSUs are non-transferable and may
not be assigned, hypothecated or otherwise pledged and shall not be subject to
execution, attachment or similar process. Upon any attempt to effect any such
disposition, or upon the levy of any such process, the Award shall immediately
become null and void and the PSUs shall be forfeited. These restrictions shall
not apply, however, to any payments received pursuant to Section 7 below.


5.    Withholding Taxes. The Company is authorized to satisfy the actual
statutory withholding taxes, or hypothetical withholding tax amounts if
applicable, arising from this Award by (a) deducting the number of shares of
Common Stock payable under the PSUs having an aggregate value equal to the
amount of withholding taxes due from the total number of shares of Common Stock
payable under the PSUs becoming subject to current taxation or (b) the
remittance of the required amounts from any proceeds realized upon the
open-market sale of the Common Stock received in payment of vested PSUs by the
Employee. Shares of Common Stock payable under the PSUs deducted from this Award
in satisfaction of tax withholding shall be valued at the Fair Market Value of
the Common Stock on the date as of which the amount giving rise to the
withholding requirement first became includible in the gross income of the
Employee under applicable tax laws. If the Employee is on an international
assignment, the Company will calculate the amount of hypothetical tax which will
be imposed on the Employee’s PSUs, in accordance with the Company’s guidelines
in force at the time the withholding obligation arises.


























2

--------------------------------------------------------------------------------





6.    Death of Employee. If any of the PSUs shall vest upon the death of the
Employee, any Common Stock received in payment of the vested PSUs shall be
registered in the name of the estate of the Employee, and any cash amounts
credited with respect to dividends shall be paid to the estate of the Employee.


7.     Settlement of PSUs. The grant pursuant to this Award represents an
unfunded and unsecured promise of the Company, subject to the vesting,
achievement of performance targets and other conditions of this Agreement, to
issue to the Employee for each vested PSU one share of the Common Stock and to
pay to the Employee in a single lump sum any cash amounts credited on such
vested PSU with respect to dividends. Except as otherwise expressly provided in
the Award Statement and subject to the terms of this Agreement, such issuance
and lump sum payment shall be made to the Employee (or, in the event of his or
her death to the Employee’s estate as provided above) (a) in all cases other
than those set forth in clause (b), as soon as reasonably practicable following
the Vesting Date and no later than December 31 of the year in which the Vesting
Date occurs, and (b) in the case of termination of employment by reason of death
or Disability or the Employee’s death after a termination of employment in the
circumstances specified in Section 2, as soon as reasonably practicable
following such termination of employment or death. Notwithstanding the
foregoing, if the Company determines that settlement in the form of Common Stock
is impractical or impermissible under the laws of the Employee’s country of
residence, the PSUs will be settled in the form of cash, and further
notwithstanding the foregoing, payment will not occur until any applicable
waiting period under HSR has expired or been terminated.


8.    Special Payment Provisions. Notwithstanding anything in this Agreement to
the contrary, if the Employee is subject to US Federal income tax on any part of
the payment of the PSUs and this Award is subject to Code section 409A, then the
PSUs shall be subject to the following provisions of this Section 8. If the
Employee is a “specified employee” within the meaning of Code section 409A, any
issuance or payment in respect of the PSUs under Section 7 above that is on
account of his separation from service and is scheduled to be paid within six
months after such separation from service shall accrue without interest and
shall be paid as soon as reasonably practicable after the first day of the
seventh month beginning after the date of the Employee’s separation from service
or, if earlier, as soon as reasonably practicable following the Employee’s
death. During such delayed distribution period, the Employee shall continue to
be credited with cash amounts equal to dividends on Common Stock for the
applicable Award pursuant to Section 3, and such amounts shall accrue without
interest and shall be paid in a lump sum at the time specified in the preceding
sentence. In the event of a “Change in Control” under section 6(b) of the Plan
that is not also a “change in control event” with the meaning of Treas. Reg.
§1.409A-3(i)(5)(i), the PSUs shall vest as set forth in section 6(a) of the
Plan, but shall not be paid upon such Change in Control or termination of
employment as provided by section 6(a) of the Plan, and shall instead be paid at
the time the PSUs would otherwise be paid pursuant to this Agreement. References
to termination of employment and separation from service shall be interpreted to
mean a separation from service, within the meaning of Code section 409A, with
the Company and all of its affiliates treated as a single employer under Code
section 409A. This Agreement shall be construed in a manner consistent with Code
section 409A.


9.    Board Authorization in the Event of Restatement. Notwithstanding anything
in this Agreement to the contrary, if the Board of Directors of the Company or
an appropriate Committee of the Board determines that, as a result of fraud,
misconduct, a restatement of the Company’s financial statements, or a
significant write-off not in the ordinary course affecting the Company’s
financial statements, an Employee has received more compensation in connection
with this Award than would have been paid absent the fraud, misconduct,
write-off














3

--------------------------------------------------------------------------------





or incorrect financial statement, the Board or Committee, in its discretion,
shall take such action with respect to this Award as it deems necessary or
appropriate to address the events that gave rise to the fraud, misconduct,
write-off or restatement and to prevent its recurrence. Such action may include,
to the extent permitted by applicable law, causing the partial or full
cancellation of this Award and, with respect to PSUs that have vested, requiring
the Employee to repay to the Company the partial or full Fair Market Value of
the Award determined at the time of vesting. The Employee agrees by accepting
this Award that the Board or Committee may make such a cancellation, impose such
a repayment obligation, or take other necessary or appropriate action in such
circumstances.


10.    Other Terms and Definitions. The terms and provisions of the Plan (a copy
of which will be furnished to the Employee upon written request to the Office of
the Secretary, Philip Morris International Inc., 120 Park Avenue, New York, New
York 10017) are incorporated herein by reference. To the extent any provision of
this Award is inconsistent or in conflict with any term or provision of the
Plan, the Plan shall govern. Capitalized terms not otherwise defined herein have
the meaning set forth in the Plan. This Award shall be treated as an Incentive
Award for purposes of the Plan, and shall be subject to the limit in Section
5(b)(i) of the Plan based on the sum of the Fair Market Value of the Common
Stock (determined at the Vesting Date) and the cash payment with respect to
dividends. Notwithstanding the vesting terms of Sections 1 and 2, this Award
shall also be subject to any additional performance goals or conditions
established by the Compensation Committee in connection with Code section 162(m)
with respect to individuals who are “covered employees” within the meaning of
Code section 162(m).


For purposes of this Agreement, (a) the term “Disability” means permanent and
total disability as determined under procedures established by the Company for
purposes of the Plan, and (b) the term “Normal Retirement” means retirement from
active employment under a pension plan of any member of the PMI Group or under
an employment contract with any member of the PMI Group on or after the date
specified as the normal retirement age in the pension plan or employment
contract, if any, under which the Employee is at that time accruing pension
benefits for his or her current service (or, in the absence of a specified
normal retirement age, the age at which pension benefits under such plan or
contract become payable without reduction for early commencement and without any
requirement of a particular period of prior service). In any case in which (i)
the meaning of “Normal Retirement” is uncertain under the definition contained
in the prior sentence or (ii) a termination of employment at or after age 65
would not otherwise constitute “Normal Retirement,” an Employee’s termination of
employment shall be treated as a “Normal Retirement” under such circumstances as
the Compensation Committee, in its sole discretion, deems equivalent to
retirement. “PMI Group” means the Company and each of its subsidiaries and
affiliates. Generally, for purposes of this Agreement, (x) a “subsidiary”
includes only any company in which the Company, directly or indirectly, has a
beneficial ownership interest of greater than 50 percent and (y) an “affiliate”
includes only any company that (A) has a beneficial ownership interest, directly
or indirectly, in the Company of greater than 50 percent or (B) is under common
control with the Company through a parent company that, directly or indirectly,
has a beneficial ownership interest of greater than 50 percent in both the
Company and the affiliate. “Compensation Committee” means the Compensation and
Leadership Development Committee of the Board of Directors of the Company. “HSR”
means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended.
“Code section 409A” means section 409A of the Internal Revenue Code and the
regulations thereunder.
























4

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, this Performance Share Unit Agreement has been duly executed
as of February 2, 2017.


PHILIP MORRIS INTERNATIONAL INC.








/s/ JERRY WHITSON
Jerry Whitson
Deputy General Counsel and Corporate Secretary
Philip Morris International Inc.





 


5